DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments with respect to the newly amended claims have been considered but are moot because the arguments do not apply to any of the references being as used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hirao et al. (US 5646827 A) in view of Lin et al. (US 20170012142 A1) of record.

Regarding independent claim 1, Hirao et al. teach a semiconductor device 1 (‘electronic device’, fig. 1; column 4, lines 46-53), comprising:
a circuit board 52 (‘circuit board’, fig. 1; column 4, lines 46-65) having a front surface (facing lid 46) and a rear surface (facing lid 40) opposite to the front surface;
a housing 10 (‘frame’, fig. 1; column 4, lines 46-53) having a front surface (facing lid 46) that includes an installation area within which the circuit board 52 is disposed; and

    PNG
    media_image1.png
    556
    916
    media_image1.png
    Greyscale

 wherein
the first area is located at the rear surface of the insulating layer and is an area directly below an area of the circuit board in which the electrode pad is disposed, 
the second area (see annotation) is located within said installation area and at an area corresponding to the first area in a plan view of the semiconductor device 1, and
the rear surface of the circuit board is recessed toward the electrode pad to form the recess, 
or 
the front surface of the housing is recessed away from the electrode pad to form the recess (recess enclosed by elements 10, 43, 50 and occupied by element 16).

Regarding the limitation, ‘an electrode pad disposed on said front surface’, referring to fig. 1 and fig. 4, there are multiple silicon chips installed on the front surface of the circuit board 52. All of these semiconductor chips have multiple electrode pads and any one of those multiple electrode pads can be mapped to ‘an electrode pad disposed on said front surface’.
But Hirao et al. are silent upon the provision of wherein the circuit board includes an insulating layer as the bottom most layer of the circuit board.
However, this is conventional to make the bottommost layer of a circuit board as an insulating layer to insulate the board. Example prior art Lin et al. teach a circuit board 100 comprising a bottom most layer 140 as an insulating layer (fig. 12; ¶ 0035).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Hirao et al. and Lin et al. to include an insulating layer at the rear surface of the board according to the teachings of Lin et al. with a 

Regarding claim 2, Hirao et al. Lin et al. further teach the semiconductor device according to claim 1, further comprising a groove portion, which includes the recess (See annotated fig. 1 of Hirao et al.).

Regarding claim 3, Hirao et al. Lin et al. further teach the semiconductor device according to claim 1, wherein the electrode pad has a bonding area to which a bonding wire (similar to bonding wires used on the silicon chips on the board 50) is bonded,
the recess is disposed in a third area (third area can be drawn as a part of first area) within the first area or a fourth area within the second area (fourth area can be drawn as a part of second area), and
the third area is located at the rear surface of the insulating layer, and at an area directly below the bonding area, and
the fourth area is located within said installation area of the housing and at an area corresponding to the third area in the plan view.

Regarding claim 5, ‘The semiconductor device according to claim 1, wherein the recess has a semicircular shape in a sectional view of the semiconductor device’, Hirao et al. and Lin et al. show a recess containing adhesives, but do explicitly show the (semicircular) shape of the recess. However, the applicant does not cite any evidence showing the criticality of this shape. The shape of the recess is a matter of choice which a person skilled in the art would have found obvious absent persuasive evidence that the particular shape of the claimed limitation was significant, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). MPEP 2144.04. 

Regarding independent claim 8, Hirao et al. teach a semiconductor device 1 (‘electronic device’, fig. 1; column 4, lines 46-53), comprising:
a circuit board 52, 43 (‘circuit board’ with metal support plate, fig. 1; column 4, lines 46-65) having a front surface (facing lid 46) and a rear surface (facing lid 40) opposite to the front surface;
a housing 10 (‘frame’, fig. 1; column 4, lines 46-53) having an installation area within which the circuit board 52 is disposed; and
a bonding material 16 (‘resin’/’silicon gel’, column 6, lines 1-5) embedded in a recess (area enclosed by elements 10, 43, 50 and occupied by element 16) disposed in a first area (see annotation) or a second area, wherein
the first area is located at the rear surface of the insulating layer and is an area directly below an area of the circuit board in which the electrode pad is disposed, 
the second area (see annotation) is located within said installation area and at an area corresponding to the first area in a plan view of the semiconductor device 1, and
the rear surface of the circuit board 52, 43 is in direct contact with the housing 10.

Regarding the limitation, ‘an electrode pad disposed on said front surface’, referring to fig. 1 and fig. 4, there are multiple silicon chips installed on the front surface of the circuit board 52. All of these semiconductor chips have multiple electrode pads and any one of those multiple electrode pads can be mapped to ‘an electrode pad disposed on said front surface’.

But Hirao et al. are silent upon the provision of wherein the circuit board includes an insulating layer as the bottom most layer of the circuit board.
However, this is conventional to make the bottommost layer of a circuit board as an insulating layer to insulate the board. Example prior art Lin et al. teach a circuit board 100 comprising a bottom most layer 140 as an insulating layer (fig. 12; ¶ 0035).


Regarding claim 9, Hirao et al. Lin et al. further teach the semiconductor device according to claim 1, wherein the bonding material is entirely embedded in the recess disposed in the first area or the second area (See annotated fig. 1 of Hirao et al.).

Examiner’s Note
Claims 1 and 8 can be rejected by the below prior arts: 
Olsson; Mark S. et al. (US 20140233247 A1), fig. 10 
or 
Fowler, Jr.; John R. et al. (US 6209398 B1), fig. 1-2.
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th, 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MOHAMMAD M HOQUE/Examiner, Art Unit 2817